The United Shoe Machinery Corporation and others, appellants, having presented their application for rehearing and modification of the decree of affirmance heretofore rendered in this cause [258 U. S. 451], upon consideration thereof the-same is overruled. It is ordered that the District Court after the receipt of the mandate of affirmance may-hear an application of the appellants for an extension of time in which to readjust the business of the United Shoe Machinery Corporation with its lessees, and, if satisfied that the same is necessary, may grant a time, not exceeding three months from the date of the receipt of the mandate, in which the United Shoe Machinery Corporation may adjust its business with lessees in a manner to comply with the decree of this court affirming *576fíje decree of the District Court.
Mr. Frederick P. Fish, Mr. Chartes F. Choate, Jr., Mr. Malcolm Donald and Mr. Henry W. Dunn, for appellants.
Mr. Solicitor General Beck, Mr. LaRue Brown and Mr. Elias Field for the United States.